Citation Nr: 1041337	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  09-12 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a temporary total evaluation pursuant to 
Paragraph 29 or 30 for hospitalization and post-hospitalization 
convalescence for service-connected right femur fracture 
residuals from December 5, 2005 - May 7, 2006.

2.  Entitlement to an increased evaluation for service-connected 
right femur fracture residuals, currently rated 10 percent 
disabling.

3.  Entitlement to an initial compensable evaluation for surgical 
scars of the right lower extremity associated with residuals of a 
right femur fracture. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to December 
1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in September 2007, October 
2008, and March 2010, by the Pittsburgh, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
September 2007 rating decision denied the Veteran's claim for an 
increased evaluation above 10 percent for service-connected right 
femur fracture residuals.  The October 2008 rating decision 
denied his claim for a temporary total evaluation pursuant to 
Paragraph 29 or 30 for hospitalization and post-hospitalization 
convalescence for service-connected right femur fracture 
residuals from December 5, 2005 - May 7, 2006.  The March 2010 
rating decision granted service connection and a noncompensable 
evaluation for surgical scars of the right lower extremity 
associated with residuals of a right femur fracture, effective 
April 7, 2009.

The Veteran and his representative appeared at the RO to submit 
oral testimony in support of the current appeal at a hearing 
before the undersigned traveling Veterans Law Judge in March 
2010.  A transcript of this hearing has been obtained and 
associated with the Veteran's claims file for consideration by 
the Board. 

For the reasons that will be further discussed below in the 
REMAND portion of this decision, the issue of entitlement to an 
increased evaluation above 10 percent for service-connected right 
femur fracture residuals, and the issue of entitlement to an 
initial compensable evaluation for surgical scars of the right 
lower extremity associated with residuals of a right femur 
fracture from April 7, 2009, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the Veteran and his representative if any further action 
is required on their part.


FINDINGS OF FACT

1.  The Veteran is service connected for residuals of a right 
femur fracture, effective December 1967. 

2.  On December 5, 2005, the Veteran sustained a re-fracture of 
his right femur in the vicinity of the original service-connected 
fracture.

3.  The Veteran received private inpatient hospitalization and 
surgical treatment to reduce his right femur fracture at the 
University of Pittsburgh Medical Center (UPMC) Presbyterian 
Hospital from December 5 - 9, 2005.

4.  Following his release from inpatient care at UPMC 
Presbyterian Hospital, the Veteran underwent private 
postoperative follow-up treatment, including physical therapy, 
for his right femur fracture until he was medically approved to 
return to work at full duty without restrictions, effective May 
8, 2006.

5.  On May 15, 2007, VA received the Veteran's claim for a 
temporary total evaluation pursuant to Paragraph 29 and 30 for 
hospitalization and post-hospitalization convalescence for 
service-connected right femur fracture residuals from December 5, 
2005 - May 7, 2006.


CONCLUSION OF LAW

The criteria for an award of a temporary total evaluation 
pursuant to Paragraph 29 and 30 for hospitalization and post-
hospitalization convalescence for service-connected right femur 
fracture residuals from December 5, 2005 - May 7, 2006 have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.400, 4.29, 4.30 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA) to the temporary total rating claim 
decided on the merits herein, the United States Court of Appeals 
for Veterans Claims (Court) has held that there are some claims 
to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  The VCAA has been held not to apply to 
claims that turned on statutory interpretation.  Smith v. Gober, 
14 Vet. App. 227, 231-2 (2000).  The Court has held that the 
provisions pertaining to VA's duty to notify and to assist do not 
apply to a claim if resolution of the claim is based on 
interpretation of the law, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).  The Court has also held that compliance with the 
VCAA is not required if additional evidence could not possibly 
change the outcome of the case.  See Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003).

In another class of cases, remand of claims pursuant to the VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Although 
the Court held in Wensch that the VCAA did not apply in such 
cases, it may be more accurate to say that the VCAA applied, but 
that its notice and duty-to-assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point in 
remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant).

As will be further discussed below, the issue decided herein 
regarding entitlement to a temporary total rating for a service-
connected disability for hospitalization and convalescence turns 
on statutory interpretation.  See Smith v. Gober, 14 Vet. App. 
227, 231-2 (2000).  Thus, because the law as mandated by statute, 
and not the evidence, is dispositive of this appeal, the VCAA is 
not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the appeal 
must be terminated because there is no entitlement under the law 
to the benefit sought).  As such, no further action is required 
pursuant to the VCAA.

The relevant facts of the case regarding the temporary total 
rating claim are not in dispute: the Veteran's service treatment 
records show that in February 1967, he sustained multiple 
injuries as a result of a motor vehicle accident, including a 
fracture of his right femur.  The automobile accident and 
injuries sustained therein were deemed by the Veteran's service 
department to have been incurred in the line of duty.  By VA 
rating action of March 1968, the Veteran was granted service 
connection for residuals of a right femur fracture, effective 
from the day following his date of discharge from service in 
December 1967.

Private medical records from UPMC Presbyterian Hospital and a 
report from a first-responder emergency medical technician show 
that on December 5, 2005, the Veteran sustained a re-fracture of 
his right femur in the vicinity of the original service-connected 
fracture.  He was admitted for inpatient hospitalization and 
underwent surgery on December 6, 2005, to have internal 
appliances applied to set his fractured right femur, which 
involved insertion of metal supportive screws.  Postoperatively, 
he recovered without complication and was discharged from UPMC 
Presbyterian Hospital on December 9, 2005, to recover at home.

Following the Veteran's release from inpatient care at UPMC 
Presbyterian Hospital, he underwent private postoperative follow-
up outpatient treatment, including physical therapy, for his 
right femur fracture until he was medically approved to return to 
work at full duty capacity without restrictions, effective May 8, 
2006.

The pertinent medical records associated with the Veteran's claim 
file shows that he received all of his treatment for his right 
femur fracture exclusively from private healthcare providers from 
December 5, 2005 to May 7, 2006.  At no time during this period 
did he receive treatment for his right femur fracture at a VA or 
VA-authorized medical facility.  Thereafter, over one year later, 
on May 15, 2007, he filed his original claim for a temporary 
total evaluation pursuant to Paragraph 29 or 30 for 
hospitalization and post-hospitalization convalescence for his 
service-connected right femur fracture residuals from December 5, 
2005 - May 7, 2006.  A review of his claims file shows that no 
such claim was filed any earlier than May 15, 2007.  

At the Veteran's hearing before the Board in March 2010, he 
affirmed that following his return to work as of May 8, 2006, he 
did not receive any further treatment for his right lower 
extremity and indicated by his statements that no such treatment 
was received from VA or private sources prior to May 15, 2007 
(i.e., the date on which VA received his claim for a temporary 
total rating under Paragraph 29 and 30).   

Generally, the effective date of an award of VA compensation, 
including a temporary total rating under the provisions of 
Paragraphs 29 and 30, are the date of claim or the date that 
entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  
The date of the report of examination or hospitalization 
treatment at a VA or VA-authorized medical care provider that 
relates to a disability that may establish entitlement to VA 
compensation will be accepted as the date of receipt of the 
claim.  The date of receipt of evidence from private medical care 
providers that relates to a disability that may establish 
entitlement to VA compensation will be accepted as the date of 
receipt of the claim.  However, in the case of a private medical 
report submitted as claim for VA benefits, payment of retroactive 
benefits may be made for only a period of one year prior to the 
receipt of the report.  See 38 C.F.R. §§ 3.400, 3.157.    

 As previously stated, the date of the reports of private 
treatment for the Veteran's service-connected right femur fracture 
cannot be construed as the date of receipt of a claim for VA 
benefits pertaining to this disability, and only the date of 
receipt by VA of private medical records relating to this 
disability will be accepted as the date of receipt of the claim.  
The Veteran did not receive treatment from a VA or VA-authorized 
medical source for his right femur re-fracture during the relevant 
time period of December 5, 2005 to May 7, 2006, or at any time 
within one year prior to the receipt of his formal claim for a 
temporary total rating on May 15, 2007, such that the date of such 
treatment could be construed as the date of receipt of a claim for 
VA benefits relating to this disability.  He also did not 
otherwise file a claim, either formally or informally, for a 
temporary total rating at any time during this pertinent period or 
within one year following the final date of postoperative 
convalescent treatment prior to his approval for return to work 
without restriction on May 8, 2006.  The applicable regulations do 
not allow for retroactive payment of VA compensation for more than 
one year prior to the date of receipt of a claim for such 
benefits.  Therefore, as during the entire one-year period prior 
to May 15, 2007, when VA received the Veteran's claim, the Veteran 
was not clinically demonstrated to have been hospitalized or in 
post-hospitalization convalescence for his service-connected right 
femur fracture, there is no basis to allow his claim for a 
temporary total rating under Paragraph 29 or Paragraph 30.  His 
claim in this regard thus fails for the absence of legal merit and 
lack of entitlement under the law. As previously stated, the 
relevant facts are not in dispute.  It is the law, not the 
evidence, which is dispositive of the claim.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

The claim for a temporary total evaluation pursuant to Paragraph 
29 or 30 for hospitalization and post-hospitalization 
convalescence for service-connected right femur fracture 
residuals from December 5, 2005 - May 7, 2006 is denied.


REMAND

In a March 2010 rating decision, the RO granted the Veteran 
service connection and a noncompensable evaluation for surgical 
scars of the right lower extremity associated with residuals of a 
right femur fracture, effective April 7, 2009.  Notice of this 
determination was sent to the Veteran in March 2010.  In 
correspondence received by the RO in June 2010, the Veteran 
expressed disagreement with the noncompensable initial evaluation 
assigned.  As such, the Board will construe this as a timely 
notice of disagreement.  To date, however, the RO has not issued 
a statement of the case (SOC) addressing this matter.  
Accordingly, the Board is required to remand the issue of 
entitlement to a compensable initial evaluation for surgical 
scars of the right lower extremity for issuance of a SOC that 
addresses this issue.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  Thereafter, the Board will have appellate jurisdiction 
over this issue only if the Veteran files a timely substantive 
appeal.  See 38 C.F.R. § 20.302(b) (2010).

The most current VA examination addressing the severity of the 
Veteran's right femur fracture residuals is a VA examination 
conducted over three years earlier in July 2007.  At his Board 
hearing in March 2010, the Veteran testified that his orthopedic 
symptoms associated with his right femur fracture residuals had 
worsened since the time of the July 2007 VA examination.  In this 
regard, the Veteran was observed as having a noticeable limping 
gait, whereas the July 2007 examination indicated a normal gait 
with no limp.  Therefore, as there is non-clinical evidence 
indicating that his service-connected right lower extremity 
disability may have worsened in the time that has elapsed since 
the July 2007 VA examination, he should be scheduled for a new VA 
orthopedic examination to evaluate the current state of his right 
femur fracture residuals, with the examiner basing his/her 
assessment of such within the context of the Veteran's clinical 
history as depicted in any pertinent medical records obtained.  
(See Green v. Derwinski, 1 Vet. App. 121 (1991): fulfillment of 
the VA's duty to assist includes the conduct of a thorough and 
contemporaneous medical examination which takes into account the 
records of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See also 
Weggenmann v. Brown, 5 Vet. App. 281 (1993): where a veteran 
claims that his disability is worse than when originally rated, 
and the available evidence is too old for an adequate evaluation 
of his current condition, VA's duty to assist includes providing 
a new medical examination.)

The Board also notes that apart from a January 2010 VA 
examination and a May 2010 private assessment addressing the 
surgical scars of the Veteran's right lower extremity, the 
pertinent orthopedic treatment records associated with the 
Veteran's claims file are current only up to the July 2007 VA 
examination.  To ensure completeness of the record, on remand the 
RO should contact the Veteran and request that he provide a 
detailed summary of all sources of treatment for his right lower 
extremity, both private and VA.  After obtaining the necessary 
waivers, the RO should then attempt to obtain these outstanding 
records (if any) for inclusion in the evidence.

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  The RO should provide a SOC to the 
Veteran addressing the issue of entitlement 
to a compensable initial evaluation for 
surgical scars of the right lower extremity.

The Veteran must be advised of the time limit 
in which he may file a Substantive Appeal.  
Then, only if an appeal is timely perfected, 
should the above issue be returned to the 
Board for further appellate consideration, if 
otherwise in order.

2.  The RO should contact the Veteran and 
request that he provide a detailed list of 
all healthcare providers, both VA and 
private, who treated him for orthopedic 
complaints relating to his right lower 
extremity.  After obtaining the necessary 
waivers, the RO should obtain copies of those 
pertinent records not already associated with 
the evidence.  

If the RO is unable to obtain any records 
identified as relevant by the Veteran, it 
should state the reasons why such records 
were unobtainable.

3.  After the above development has been 
undertaken, the RO should provide the Veteran 
with an orthopedic examination to determine 
the current state of his service-connected 
residuals of a right femur fracture.  The 
Veteran's claims file should be made 
available for the examiner's review in 
connection with the examination, and the 
examiner should note in his/her report that 
the Veteran's claims file has been reviewed.  
Following the examination, the examiner 
should present clinical findings in the 
examination report addressing in detail the 
degree of orthopedic impairment produced by 
his right femur fracture residuals, including 
any limitation of motion or functional loss 
due to pain, incoordination, weakness, or 
fatigability.  

Medical determinations should be made 
regarding whether his femur fracture 
residuals affect the neighboring joints and, 
if so, produce pain on use, weakened 
movement, excess fatigability, 
incoordination, or any other disabling 
symptom.  The examiner should express an 
opinion on whether pain could significantly 
limit functional ability of the right lower 
extremity during flare-ups or when the right 
lower extremity is used repeatedly over a 
period of time.  These determinations should, 
if feasible and pertinent, be portrayed in 
terms of the degree of additional range-of-
motion loss due to pain on use or during 
flare-ups beyond that clinically 
demonstrated.

In assessing the severity of the Veteran's 
right femur fracture residuals, the examiner 
should also present an opinion as to whether 
or not there is a pathological process 
associated with the Veteran's right femur 
fracture, and if so, whether or not this 
causes a weakness of the affected bone that 
would pre-dispose it to future re-fracture.  

The examiner should also provide an opinion 
characterizing the Veteran's level of 
orthopedic impairment in the context of how 
the disability at issue adversely affects his 
capacity to work or perform tasks relevant to 
his work in the context of his occupational 
history.   

The opining physician should provide a 
complete rationale for any opinion provided.  
If he/she is unable to provide an opinion 
without resorting to speculation or 
conjecture, he/she should so state in his/her 
discussion and explain why this is so.

4.  Afterwards, the RO should review the 
claims file to ensure that the aforementioned 
development and remand instructions have been 
fully and properly executed.  Any 
noncompliance found should be rectified with 
the appropriate development or action.  

5.  Thereafter, the RO should adjudicate the 
Veteran's claim of entitlement to an 
increased evaluation above 10 percent for 
residuals of a right femur fracture and, if 
appropriately perfected for appeal, the claim 
of entitlement to an initial compensable 
evaluation for surgical scars of the right 
lower extremity from April 7, 2009.  If the 
maximum benefit sought remains denied with 
respect to any claim on appeal, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further appellate review, if appropriate.  
The Board intimates no opinion as to the 
outcome in this case by the action taken 
herein.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


